Case 1:18-cv-01111-JTN-ESC ECF No. 12 filed 11/02/18 PagelD.71 Page 1 of1

WDMI Corporate Disclosure Statement pursuantto Fed.R. Civ, P. 7.1 or Fed. R. Crim. P. 12.4 (4/06)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

NATHAN MEDINA

Plaintiff(s), Case No. 1:18-cv-01111

Vv.
Hon. Paul L. Maloney

TOM LEONARD, et al.
Defendant(s).

DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

The Doctors Company Insurance Serv

(Party Name)

Pursuant to Federal Rule of Civil Procedure 7.1,

 

makes the following disclosure:
1. Is party a publicly held corporation or other publicly held entity? [__]Yes No

2. Does party have any parent corporations? |v |Yes [| No
If yes, identify all parent corporations, including grandparent and great-grandparent
corporations:

The Doctors Company, an Interinsurance Exchange is the sole shareholder
of The Doctors Company Insurance Services, LLC.

3. Is 10% or more of the stock of party owned by a publicly held corporation or other
publicly held entity? [__]Yes No
If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation? |__|Yes No
If yes, identify entity and nature of interest:

11/02/2018 /s/ Jaclyn R. Giffen

(Signature)

Date:

 

 
